Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 7/28/22 are acknowledged; claims 1-5, 7, 9-14, 16, 18-20, and 22-24 are currently pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7, 9-14, 16, 18-20, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shkurti et al. (US 20100132960) in view of Starr et al. (US 20050205264).
CLAIM 1:  Shkurti discloses a frac plug (2200) comprising a mandrel (2202) having an upper end, a lower end, and an outer surface (see Fig. 18A showing ends and outer surface); a sealing member (2214/2212/2220) is operatively positioned about the outer surface of the mandrel, the sealing member having an upper end and a lower end (see Fig. 18A); a cone (2210) is operatively positioned about the outer surface of the mandrel, the cone having a first end and a second end, the first end of the cone having an outer diameter greater than an outer diameter of the second end, the first end of the cone abutting either the upper or lower end of the sealing member (see Fig. 18A); a slip ring operatively positioned about the outer surface of the mandrel, the slip ring having a first end and a second end, the first end of the slip ring positioned adjacent to the second end of the cone (see paragraph 0103 discussing slip rings)
Shkurti fails to disclose a first container operatively positioned about the outer surface of the mandrel, the container having an interior containing a first chemical substance, the first chemical substance comprising a well cleaning agent for maintaining small pieces of the frac plug in suspension and assisting with flushing of the small pieces from a hydrocarbon well after drilling or milling of the frac plug into the small pieces.
Starr discloses a frac plug.
Starr discloses a frac plug (100) with a mandrel (see Fig. 2).  A container (275) is positioned about the outer surface of the mandrel (Fig. 2) and has an interior configured to contain a chemical substance (see paragraph 0019).  The chemical comprises a well cleaning agent (acid) for maintaining small pieces of the frac plug in suspension and assisting with the flushing of small pieces from the well.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the structure of Shkurti to include the container of Starr as described in the claim as a combination of known prior art elements in which one of ordinary skill in the art would find predictable success as the container would serve the same function in the combination as it does in the reference and would provide the same chemicals.  Further, Shkurti discloses the remains of the frac plug must be cleaned out (paragraph 0108 discussing removing debris), thus teaching one of ordinary skill in the art to look at alternative means of clearing out frac plug debris.
CLAIM 10:  Shkurti discloses a frac plug (2200) comprising a mandrel (2202) having an upper end, a lower end, and an outer surface (see Fig. 18A showing ends and outer surface); a sealing member (2214/2212/2220) is operatively positioned about the outer surface of the mandrel, the sealing member having an upper end and a lower end (see Fig. 18A); a first cone (2210) is operatively positioned about the outer surface of the mandrel, the first cone having a first end and a second end, the first end of the cone having an outer diameter greater than an outer diameter of the second end, the first end of the first cone abutting either the upper or lower end of the sealing member (see Fig. 18A); a second cone (2222) is operatively positioned about the outer surface of the mandrel, the second cone having a first end and a second end, the first end of the second cone having an outer diameter greater than an outer diameter of the second end of the second cone, the first end of the second cone abutting the lower end of the sealing member (see Fig. 18A); a first slip ring operatively positioned about the outer surface of the mandrel, the first slip ring having a first end and a second end, the first end of the first slip ring positioned adjacent to the second end of the cone (see paragraph 0103 discussing slip rings); a second slip ring operatively positioned about the outer surface of the mandrel, the second slip ring having a first end and a second end, the first end of the second slip ring positioned adjacent to the second end of the second cone (paragraph 0103).
Shkurti fails to disclose one or more containers operatively positioned about the outer surface of the mandrel, each of the one or more containers having an interior configured to contain a chemical substance.
Starr discloses a frac plug (100) with a mandrel (see Fig. 2).  A container (275) is positioned about the outer surface of the mandrel (Fig. 2) and has an interior configured to contain a chemical substance (see paragraph 0019).  The chemical comprises a well cleaning agent (acid) for maintaining small pieces of the frac plug in suspension and assisting with the flushing of small pieces from the well.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the structure of Shkurti to include the container of Starr as described in the claim as a combination of known prior art elements in which one of ordinary skill in the art would find predictable success as the container would serve the same function in the combination as it does in the reference and would provide the same chemicals.  Further, Shkurti discloses the remains of the frac plug must be cleaned out (paragraph 0108 discussing removing debris), thus teaching one of ordinary skill in the art to look at alternative means of clearing out frac plug debris.
CLAIM 19:  Shkurti-Starr combination discloses A) lowering a frac plug in a wellbore at a selected location (see Fig. 1).  The plug is described above (see claim 1).  B) moving the slip ring over the cone to displace the sealing ring in an outward direction to make contact with a wall of the well (see Shkurti, paragraph 0103); c) perforating the wall of the well and a surrounding formation (perforations 23); d) injecting fracking fluid into the wellbore to fracture the perforated formation (see Starr, “well stimulation/fracturing operations”); and e) milling the frac plug to cause a breakup of the frac plug into small pieces, a rupture of the container, and a release of the chemical substance from the interior of the container into the wellbore (see Shkurti, paragraph 0059 and other references to “drilling/milling process”).
CLAIMS 2, 11, and 23:  Starr discloses a second container operatively positioned about the outer surface of the mandrel, the second container having an interior containing a second chemical substance (see paragraph 0027 discussing multiple enclosures).
CLAIMS 3 and 12:  Shkurti-Starr fails to disclose, wherein the first container is situated adjacent to the second container.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of the Shkurti-Starr combination to have the containers adjacent one another as rearrangement of parts (see MPEP 2444.04(VI)(C)).  Placing the containers adjacent one another would not modify the operation of the device as they would still be capable of holding the chemical and would be activated in the same manner.  
CLAIMS 4 and 13:  Shkurti-Starr fails to disclose a third container operatively positioned about the outer surface of the mandrel, the third container having an interior containing a third chemical substance.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of the Shkurti-Starr combination to include an additional container as a duplication of parts (see MPEP 2144.04(VI)(B).  The addition of additional containers does not produce a new an unexpected result as each container would hold the same chemical.
CLAIMS 5, 14, and 24:  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of the Shkurti-Starr combination to have the containers adjacent one another as rearrangement of parts (see MPEP 2444.04(VI)(C)).  Placing the containers adjacent one another would not modify the operation of the device as they would still be capable of holding the chemical and would be activated in the same manner.  
CLAIMS 7, 16, and 20:  The chemical substance comprises a solid, liquid, or gel composition (see Starr, claim 4 “fluids”).
CLAIMS 9, 18, and 22:  Shkurti-Starr fails to disclose wherein the composition is selected from the group consisting of epoxy components, resins, thermoplastics, dry add friction reducers, dry add gel, dry add pipe on pipe, and any combination thereof.
Examiner takes official notice that epoxy components are well known in the art as a way to strengthen fractures.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Shkurti-Starr to include the well known epoxy component as described in the claims as a substitution of one known prior art element for another.  One of ordinary skill in the art would predict success as the epoxy could be delivered in the same manner as the chemicals of Starr in the containers of the Shkurti-Starr combination and then would perform their well known function in the fracturing process.
Response to Arguments
Applicant's arguments filed 7/28/22 have been fully considered but they are not persuasive.
Applicant asserts that one of ordinary skill in the art would have no reason to combine the prior art references as Shkurti deals with a milled or drilled frac plug.  This is not persuasive.  Shkurti discloses the need to clear out frac plug debris (see paragraph 0108).  Shkurti disclose using fins (2227) to scrape them out of the mandrel.  This gives one of ordinary skill in the art reason to examine alternative methods of clearing debris.  The chemicals of Starr would be one such example of alternatives means of clearing the mandrel.  It would be obvious to substitute the chemical method for the scraping method as the teachings suggest a reasonable expectation of success.
Applicant did not traverse the official notice taken in the previous action; thus the notice is taken as admitted.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679